Pottle, J.
The testimony of the plaintiff was sufficient to authorize the verdict in his favor. The fact that the plaintiff and the defendant differed in their testimony as to the terms of the contract is not sufficient to show that their minds had never met, but simply raised a conflict m the evidence as to what was the contract between the parties. This conflict having been settled by the jury in favor of the plaintiff, it was not error to overrule a motion for a new trial, complaining solely that the verdict was -not supported by the evidence.

Judgment affirmed.